


Exhibit 10.13

 

Execution Copy

 

AMENDED AND RESTATED CONTROLLED ACCOUNT AGREEMENT (WATERFALL ACCOUNT)

 

AMENDED AND RESTATED CONTROLLED ACCOUNT AGREEMENT (WATERFALL ACCOUNT) (this
“Agreement”) is entered into as of December 20, 2013 by and among ACRC Lender W
LLC (“Existing Seller”) and ACRC Lender W TRS LLC (“New Seller” and together
with Existing Seller, collectively, “Debtor”), Wells Fargo Bank, National
Association, as secured party (in such capacity, “Secured Party”), and Wells
Fargo Bank, National Association, a national banking association, as depository
bank (“Bank”) with respect to the following:

 

A.                                    Pursuant to that certain Amended and
Restated Master Repurchase Agreement, dated as of December 20, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), by and between Debtor, as Seller, and Secured Party, as Buyer,
Debtor has granted, in favor of Secured Party, a security interest in deposit
account number 4124021965 (the “Waterfall Account”) and in the monies from time
to time on deposit in the Waterfall Account.

 

B.                                    Each Debtor, Secured Party and Bank are
entering into this Agreement to amend and restate that certain Controlled
Account Agreement (Waterfall Account), entered into as of December 14, 2011, by
and among Existing Seller, Secured Party and Bank (the “Original Agreement”), to
join New Seller as Debtor under this Agreement and to evidence and perfect
Secured Party’s security interest in the Waterfall Account and to provide for
the disposition of all amounts deposited or at any time credited to the
Waterfall Account.

 

Accordingly, Debtor, Secured Party and Bank agree as follows:

 

1.                                      (a)  Bank shall establish, and
thereafter maintain, the Waterfall Account in the name of Debtor (with such
additional descriptive detail as Debtor shall designate to Bank), subject to the
security interest (subject to any Permitted Liens) granted by Debtor to Secured
Party pursuant to Section 11.01 of the Repurchase Agreement.  Bank is hereby
authorized to follow its usual operating procedures with respect to the
administration of the Waterfall Account and the handling of any amounts and
negotiable instruments at any time credited thereto, except as such usual
operating procedures are modified by this Agreement.

 

(b)                                 Notwithstanding anything to the contrary in
any agreement between Debtor and Bank pertaining to the Waterfall Account, Bank
will comply with all instructions originated by Secured Party concerning the
disposition of funds in the Waterfall Account (including, without limitation,
instructions concerning the disposition of all amounts and negotiable
instruments at any time credited thereto) or from time to time on deposit
therein without further consent of Debtor or any other Person.

 

(c)                                  Debtor represents and warrants to Secured
Party and Bank that it has not assigned or granted a security interest in the
Waterfall Account or any amounts credited thereto, except to Secured Party.

 

--------------------------------------------------------------------------------


 

(d)                                 Bank has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any other
person relating to the Waterfall Account or the amounts credited to the
Waterfall Account or funds held in the Waterfall Account pursuant to which it
has agreed, or will agree, to comply with orders or instructions of such other
person.

 

2.                                      Bank agrees that (a) it shall not
withdraw or otherwise apply any amounts from the Waterfall Account at any time,
except as specifically authorized in writing by Secured Party and (b)  that all
withdrawals or disbursements from the Waterfall Account shall be made in
accordance with the terms of Section 1(b) of this Agreement and Article 5 of the
Repurchase Agreement.  All Income received by Debtor, Secured Party or Bank in
respect of the Purchased Assets, shall be deposited directly into the Waterfall
Account and shall be applied to and remitted by Bank in accordance with
Article 5 of the Repurchase Agreement.

 

3.                                      Bank agrees it shall not offset, charge,
deduct or otherwise withdraw funds from the Waterfall Account, except as
permitted by Section 4 below, until it has been advised in writing by Secured
Party that all of Debtor’s obligations that are secured by the Waterfall Account
and amounts credited thereto are paid in full.  In the event that Bank has or
hereafter obtains by agreement, operation of law or otherwise a security
interest in the Waterfall Account or amounts credited to the Waterfall Account
or funds held in the Waterfall Account, Bank hereby agrees that such security
interest shall be subordinate to the security interest of Secured Party. 
Secured Party shall notify Bank promptly in writing upon payment in full of
Debtor’s obligations.

 

4.                                      Bank is permitted to charge the
Waterfall Account:

 

(a)                                 for its fees and charges relating to the
Waterfall Account and or associated with this Agreement; and

 

(b)                                 in the event that any negotiable instrument
deposited into the Waterfall Account is returned unpaid for any reason.

 

5.                                      If the balance in the Waterfall Account
is not sufficient to compensate Bank for any fees or charges due Bank in
connection with this Agreement or to pay Bank for any returned negotiable
instrument, Debtor agrees to pay Bank upon written demand therefore, the amount
due to Bank.  Debtor will have breached this Agreement if it has not paid Bank,
within three Business Days after the date of such demand, the amount due Bank.

 

(a)                                 Bank agrees that it shall not offset against
the Waterfall Account until it has been advised in writing by Secured Party that
all obligations that are secured by any negotiable instrument and the Waterfall
Account are paid in full.  Secured Party shall notify Bank promptly in writing
upon payment in full of such obligations and this Agreement shall automatically
terminate upon receipt of such notice.

 

6.                                      Resignation of Bank.

 

(a)                                 Bank shall have the right to resign as Bank
hereunder upon thirty (30) days’ prior written notice to Debtor and Secured
Party, and in the event of such resignation, Debtor shall appoint a successor
bank which must be an Eligible Institution (as defined below) and be approved by
Secured Party in its sole discretion.

 

--------------------------------------------------------------------------------


 

(b)                                 In connection with any resignation by Bank,
the resigning bank shall, at no cost to Secured Party, (A) duly assign, transfer
and deliver to the successor bank this Agreement and all funds held by it
hereunder, (B) execute such instruments as may be necessary to give effect to
such succession and (C) take such other actions as may be reasonably required by
Debtor or the successor bank in connection with the foregoing.

 

(c)                                  At any time Bank fails to meet the
requirements of an Eligible Institution, Secured Party may require Debtor to
designate a substitute for Bank.  Debtor shall designate a substitute for Bank,
which meets the requirements of an Eligible Institution, within thirty (30) days
after Secured Party’s request, and the substitute designated by Debtor shall be
subject to the approval of Secured Party, not to be unreasonably withheld,
conditioned or delayed.  If Debtor fails to designate a substitute for Bank
within thirty (30) days or if the substitute does not meet the requirements of
an Eligible Institution in Secured Party’s reasonable judgment, then Secured
Party may designate a substitute for Bank, subject to the reasonable approval of
Debtor, which substitute meets the requirements of an Eligible Institution and
such substitute designated by Secured Party shall be deemed Bank.

 

(d)                                 For the purposes of this Agreement,
“Eligible Institution” mean shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P,
“P-1” by Moody’s and “F-1+” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of accounts in which funds
are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s).  Bank has no duty to inform Secured Party or Debtor whether it is or
is not an Eligible Institution.

 

7.                                      (a) Bank will not be liable to Debtor or
Secured Party for any expense, claim, loss, damage or cost (“Damages”) arising
out of or relating to its performance under this Agreement other than those
Damages which result directly from its acts or omissions constituting
negligence, fraud or willful misconduct.

 

(b)                                 In no event will Bank be liable for any
special, indirect, exemplary or consequential damages, including but not limited
to, lost profits.

 

(c)                                  Bank will be excused from failing to act or
delay in acting, and no such failure or delay shall constitute a breach of this
Agreement or otherwise give rise to any liability of Bank, if (i) such failure
or delay is caused by circumstances beyond Bank’s reasonable control, including
but not limited to legal constraint, emergency conditions, action or inaction of
governmental, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public or private or common carrier communications or transmission
facilities, equipment failure, or act, negligence or default of Debtor or
Secured Party or (ii) such failure or delay resulted from Bank’s reasonable
belief that the action would have violated any guideline, rule or regulation of
any governmental authority.

 

8.                                      Debtor shall hereby indemnifies Bank
against, and hold it harmless from, any and all liabilities, claims, costs,
expenses and damages of any nature (including but not limited to reasonable
attorney’s fees and any fees and expenses incurred in enforcing this

 

--------------------------------------------------------------------------------


 

Agreement) in any way arising out of or relating to disputes or legal actions
concerning Bank’s performance under this Agreement or with respect to the
Waterfall Account or any negotiable instrument in respect thereof.  This section
does not apply to any cost or damage attributable to the negligence, fraud or
intentional misconduct of Bank.  Debtor’s obligations under this section shall
survive termination of this Agreement.

 

9.                                      Debtor and Secured Party each represent
and warrant to Bank that (i) this Agreement constitutes its duly authorized,
legal, valid, binding and enforceable obligation; (ii) the performance of its
obligations under this Agreement and the consummation of the transactions
contemplated hereunder will not (A) constitute or result in a breach of its
certificate or articles of incorporation, by-laws or partnership agreement, as
applicable, or the provisions of any material contract to which it is a party or
by which it is bound or (B) result in the violation of any law, regulation,
judgment, decree or governmental order applicable to it; and (iii) all approvals
and authorizations required to permit the execution, delivery, performance and
consummation of this Agreement and the transactions contemplated hereunder have
been obtained.

 

10.                               Debtor agrees that:

 

(a)                                 it cannot, and shall not, withdraw any
monies from the Waterfall Account until such time as Secured Party advises Bank
in writing that Secured Party no longer claims any interest in the Waterfall
Account and any amounts deposited and to be deposited in the Waterfall Account;
and

 

(b)                                 it shall not permit the Waterfall Account to
become subject to any other pledge, assignment, lien, charge or encumbrance of
any kind, nature or description, other than Secured Party’s security interest
referred to herein.

 

11.                               Secured Party acknowledges and agrees that
Bank has the right to charge the Waterfall Account from time to time, as set
forth in this Agreement, as this Agreement may be amended or otherwise modified
from time to time, and that Secured Party has no right to the sums so withdrawn
by Bank.

 

12.                               Bank will provide Secured Party and the Debtor
with a duplicate of each statement prepared in respect of the Waterfall Account.

 

13.                               Debtor agrees to pay to Bank, upon receipt of
Bank’s invoice, all reasonable costs, expenses and attorneys’ fees (but not
including the costs of any in-house legal services) incurred by Bank in
connection with the enforcement of this Agreement and any instrument or
agreement required hereunder, including but not limited to any such reasonable
costs, expenses and fees arising out of the resolution of any conflict, dispute,
motion regarding entitlement to rights or rights of action, or other action to
enforce Bank’s rights in a case arising under Title 11, United States Code. 
Debtor agrees to pay Bank, upon receipt of Bank’s invoice, all reasonable costs,
expenses and attorneys’ fees (but not including the costs of any in-house legal
services) incurred by Bank in the preparation and administration of this
Agreement (including any amendments hereto or instruments or agreements required
hereunder).

 

14.                               Notwithstanding any of the other provisions in
this Agreement, in the event of the commencement of a case pursuant to Title 11,
United States Code, filed by or

 

--------------------------------------------------------------------------------


 

against Debtor, or in the event of the commencement of any similar case under
then applicable federal or state law providing for the relief of debtors or the
protection of creditors by or against Debtor, Bank may act as Bank deems
reasonably necessary to comply with all applicable provisions of governing
statutes and shall be held harmless from any claim of any of the parties for so
doing.

 

15.                               This Agreement may be amended only by a
writing signed by Debtor, Secured Party and Bank.

 

16.                               This Agreement may be executed in
counterparts; all such counterparts shall constitute but one and the same
agreement.

 

17.                               Any written notice or other written
communication to be given under this Agreement shall be addressed to each party
at its address set forth on the signature page of this Agreement or to such
other address as a party may specify in writing.  Except as otherwise expressly
provided herein, any such notice shall be effective upon receipt.

 

18.                               This Agreement controls in the event of any
conflict between this Agreement and any other document or written or oral
statement.  This Agreement supersedes all prior understandings, writings,
proposals, representations and communications, oral or written, of any party
relating to the subject matter hereof.

 

19.                               Neither Debtor, Secured Party nor Bank may
assign any of its respective rights under this Agreement without the prior
written consent of the other parties, and any attempted assignment of this
Agreement in violation of this Section 19 shall be null and void.

 

20.                               Nothing contained in the Agreement shall
create any agency, fiduciary, joint venture or partnership relationship between
Debtor, Secured Party and Bank.

 

21.                               Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings given to such terms
in the Repurchase Agreement.

 

22.                               This Agreement and any claim, controversy or
dispute arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than
Section 5-1401 of the New York General Obligations Law.  Bank agrees that
(a) its “bank’s jurisdiction” within the meaning of Section 9-304(b)(1) of the
Uniform Commercial Code as in effect in the State of New York (the “NY UCC”)
shall be the State of New York and (b) the Waterfall Account shall at all times
constitute a “deposit account”, as such term is defined in Section 9-102(a)(29)
of the NY UCC.

 

23.                               From and after the date hereof, the Original
Agreement shall be amended, restated and superseded in its entirety by this
Agreement.  The parties hereto acknowledge and agree that the liens and security
interests granted under the Original Agreement are, in each case, continuing in
full force and effect and, upon the amendment and restatement of the Original
Agreement pursuant to this Agreement, such liens and security interests secure
and continue to secure the payment of the Repurchase Obligations (as defined in
the Repurchase Agreement).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

 

 

ACRC LENDER W LLC, as a Debtor pursuant to the Repurchase Agreement

 

 

 

 

Address for notices:

By:

/s/ Thomas A. Jaekel

 

ACRC Lender W LLC

 

Name: Thomas A. Jaekel

 

c/o Ares Management LLC

 

Title: Vice President

 

One North Wacker Drive, 48th FLoor

 

Chicago, Illinois  60606

 

Attention:  Sharon L. Ephraim

 

 

 

ACRC Lender W LLC

 

c/o Ares Management LLC

 

One North Wacker Drive, 48th FLoor

 

Chicago, Illinois  60606

 

Attention:  Legal Department

 

 

ACRC LENDER W TRS LLC, as a Debtor pursuant to the Repurchase Agreement

 

 

 

 

Address for notices:

By:

/s/ Thomas A. Jaekel

 

ACRC Lender W TRS LLC

 

Name: Thomas A. Jaekel

 

c/o Ares Management LLC

 

Title: Vice President

 

One North Wacker Drive, 48th FLoor

 

Chicago, Illinois  60606

 

Attention:  Sharon L. Ephraim

 

 

 

ACRC Lender W TRS LLC

 

c/o Ares Management LLC

 

One North Wacker Drive, 48th FLoor

 

Chicago, Illinois  60606

 

Attention:  Legal Department

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION, Depository Bank

 

 

 

 

 

By:

/s/ John Nelson

 

Address for notices:

 

Name: John Nelson

 

Wells Fargo Bank, National Association

 

Title: Managing Director

 

One Wells Fargo Center

 

301 South College Street

 

MAC D1053-053, 12th Floor

 

Charlotte, North Carolina 28202

 

Attention: John Nelson

 

--------------------------------------------------------------------------------
